Case 1:20-cv-01343-RDA-IDD Document 29 Filed 02/18/21 Page 1 of 3 PageID# 747




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
              v.                                  )
                                                  )      Civil Case No. 1:20-cv-1343
$4,543.79 IN FUNDS SEIZED FROM BANK               )
ACCOUNT #153568031006 IN THE NAME                 )
OF CARLETON P. NELSON AND                         )
AMY S. NELSON AT U.S. BANK, et al.,               )
                                                  )
                     Defendant Properties.        )


                                  NOTICE OF HEARING

       Claimants Carleton P. Nelson and Amy S. Nelson (“Claimants”) respectfully submit that

at 10:00 AM on Friday, March 5, 2021, or as soon as Claimants may be heard, Claimants will

bring for remote hearing the Motion For A Stay (ECF No. 19).


 February 18, 2021                             Respectfully submitted,


                                               /s/ Preston Smith
                                               Preston Smith (VA Bar No. 86908)
                                               Suneeta Hazra (pro hac vice)
                                               Paul Fishman (pro hac vice)
                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               601 Massachusetts Ave., N.W.
                                               Washington, D.C. 20001-3743
                                               Telephone: +1 202.942.5000
                                               Facsimile: +1 202.942.5999
                                               E-mail: preston.smith@arnoldporter.com
                                               E-mail: suneeta.hazra@arnoldporter.com
                                               E-mail: paul.fishman@arnoldporter.com
Case 1:20-cv-01343-RDA-IDD Document 29 Filed 02/18/21 Page 2 of 3 PageID# 748




                                          Counsel for Claimants




                                      2
Case 1:20-cv-01343-RDA-IDD Document 29 Filed 02/18/21 Page 3 of 3 PageID# 749




                               CERTIFICATE OF SERVICE

       I certify that, on February 18, 2021, I electronically filed the Notice of Hearing via ECF,

which caused a copy of the Notice of Hearing to be served on all counsel of record.




                                                /s/ Preston Smith
                                                Preston Smith (VA Bar No. 86908)
                                                Arnold & Porter Kaye Scholer LLP
                                                601 Massachusetts Ave., NW
                                                Washington, DC 20001
                                                Telephone: (202) 942-6544
                                                Email: preston.smith@arnoldporter.com

                                                Counsel for Claimants




                                                3
